Exhibit 10.2

November 2, 2009

______________________

c/o The Black & Decker Corporation

701 East Joppa Road

Towson, Maryland 21286

Dear ___________:

The Black & Decker Corporation (the “Corporation”) considers it essential to the
best interests of its stockholders to foster the continuous employment of key
management personnel. In this connection, the Board of Directors of the
Corporation (the “Board”) recognizes that, as is the case with many publicly
held corporations, the possibility of a change in control of the Corporation may
exist and that such possibility, and the uncertainty and questions that it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Corporation and its stockholders. The Board
has determined that appropriate steps should be taken to reinforce and encourage
the continued attention and dedication of members of the Corporation’s
management, including you, to their assigned duties without distraction in the
face of potentially disturbing circumstances arising from the possibility of a
change in control of the Corporation, although no such change is now
contemplated.

In order to induce you to remain in the employ of the Corporation, the
Corporation agrees that you shall receive the severance benefits set forth in
this letter agreement (this “Agreement”) in the event of a “Change in Control of
the Corporation” (as defined in Section 2) under the circumstances described
below.

1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect through December 31, 2013; provided, however, that if a
Change in Control of the Corporation shall have occurred prior to December 31,
2013, this Agreement shall continue in effect for a period of 36 months beyond
the month in which the Change in Control of the Corporation occurred, at which
time this Agreement shall terminate. Notwithstanding the foregoing, and provided
no Change in Control of the Corporation shall have occurred, this Agreement
shall automatically terminate upon the earlier to occur of (a) your termination
of employment with the Corporation, or (b) the Corporation’s giving you notice
of termination of this Agreement, regardless of the effective date of such
termination.

2. Change in Control. No benefits shall be payable under this Agreement unless
there shall have been a Change in Control of the Corporation. For purposes of
this Agreement, a “Change in Control of the Corporation” shall mean a change in
control of a nature that would be



--------------------------------------------------------------------------------

_________________________

November 2, 2009

Page 2

 

required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Corporation is in fact required to comply
therewith, provided that, without limitation, such a change in control shall be
deemed to have occurred if (A) any “person” (as that term is used in Sections
13(d) and 14(d) of the Exchange Act), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its subsidiaries or a corporation owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing 35% or more of the combined voting
power of the Corporation’s then outstanding securities; (B) during any period of
two consecutive years, individuals who at the beginning of that period
constitute the Board and any new director (other than a director designated by a
person who has entered into an agreement with the Corporation to effect a
transaction described in clauses (A) or (D) of this Section) whose election by
the Board or nomination for election by the Corporation’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved cease for any reason to
constitute a majority of the Board; (C) the Corporation enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control of the Corporation; or (D) the stockholders of the Corporation
approve a merger, share exchange or consolidation of the Corporation with any
other corporation or entity, other than a merger, share exchange or
consolidation that would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 60% of the combined voting power of the voting
securities of the Corporation or the surviving entity outstanding immediately
after the merger, share exchange or consolidation, or the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of all or substantially
all the Corporation’s assets.

3. Vesting of Stock Options. Upon a Change in Control of the Corporation, you
shall fully vest in all outstanding stock options granted to you under the
Corporation’s stock option plans. Each stock option shall continue to be
exercisable for the term of that stock option. In accordance with the terms of
the Corporation’s restricted stock plans, all shares of restricted stock held by
you shall become fully vested and no longer subject to forfeiture upon the
occurrence of a Change in Control of the Corporation.

4. Termination Following Change in Control of the Corporation. If a Change in
Control of the Corporation shall have occurred, you shall be entitled to the
benefits provided in Section 5.2 upon the subsequent termination of your
employment during the term of this Agreement unless the termination is
(A) because of your death or Disability (as defined in Section 4.1), (B) by the
Corporation for Cause (as defined in Section 4.2), or (C) by you other than for
Good Reason (as defined in Section 4.3).



--------------------------------------------------------------------------------

_________________________

November 2, 2009

Page 3

 

4.1 Disability. If, as a result of your incapacity due to physical or mental
illness, you shall have been absent from the full-time performance of your
duties with the Corporation for six consecutive months and, within 30 days after
a Notice of Termination (as defined in Section 4.4) is given to you, shall not
have returned to the full-time performance of your duties, your employment may
be terminated for “Disability.”

4.2 Cause. Termination by the Corporation of your employment for “Cause” shall
mean termination upon (a) the willful and continued failure by you to
substantially perform your duties with the Corporation (other than any such
failure resulting from your incapacity due to physical or mental illness or any
such actual or anticipated failure after the issuance by you of a Notice of
Termination for Good Reason) after a written demand for substantial performance
is delivered to you by the Board, which demand specifically identifies the
manner in which the Board believes that you have not substantially performed
your duties, or (b) the willful engaging by you in conduct that is demonstrably
and materially injurious to the Corporation, monetarily or otherwise. For
purposes of this Section 4.2, no act or failure to act on your part shall be
deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in the best
interest of the Corporation. Notwithstanding the foregoing, you shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the entire membership of the Board at a meeting
of the Board called and held for that purpose (after reasonable notice to you
and an opportunity for you, together with your counsel, to be heard before the
Board), finding that in the good faith opinion of the Board you were guilty of
conduct set forth above in clauses (a) or (b) of the first sentence of this
Section 4.2 and specifying the particulars thereof in detail.

4.3 Good Reason. You shall be entitled to terminate your employment for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean, without your
express written consent, the occurrence after a Change in Control of the
Corporation of any of the following circumstances unless the circumstances are
fully corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:

(a) the assignment to you of any duties inconsistent with your current status as
an executive of the Corporation or a substantial adverse alteration in the
nature or status of your responsibilities from those in effect immediately prior
to the Change in Control of the Corporation;

(b) a reduction by the Corporation in your annual base salary as in effect on
the date of this Agreement or any subsequently established higher annual base
salary, except for across-the-board salary reductions similarly affecting all
senior executives of the Corporation and all senior executives of any person in
control of the Corporation;



--------------------------------------------------------------------------------

_________________________

November 2, 2009

Page 4

 

(c) your relocation to a location not within 25 miles of your office or job
location immediately prior to the Change in Control of the Corporation, except
for required travel on the Corporation’s business to an extent substantially
consistent with your business travel obligations immediately prior to the Change
in Control of the Corporation;

(d) the failure by the Corporation, without your consent, to pay to you any
portion of your compensation to which you are entitled when such compensation is
due;

(e) the failure by the Corporation to continue in effect any compensation plan
in which you participated immediately prior to the Change in Control of the
Corporation that is material to your total compensation, including but not
limited to the Corporation’s (i) Executive Annual Incentive Plan (“EAIP”),
Annual Incentive Plan (“AIP”) or other comparable annual compensation plan,
(ii) stock option and restricted stock plans, and (iii) 2008 Executive Long-Term
Incentive/Retention Plan or other comparable medium- or long-term compensation
plan, or any substitute plan or plans adopted prior to the Change in Control of
the Corporation; unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to the plan and the
equitable arrangement provides substantially equivalent benefits not materially
less favorable to you (both in terms of the amount of benefits provided and the
level of your participation relative to other participants), or the failure by
the Corporation to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable (both in terms of the
amount of benefits provided and the level of your participation relative to
other participants) than those you enjoyed immediately prior to the Change in
Control of the Corporation;

(f) the failure by the Corporation to continue in effect any material benefit
available to you immediately prior to the Change in Control of the Corporation,
including without limitation (i) the failure to provide to you benefits
substantially similar to those enjoyed by you under any of the Corporation’s
retirement, savings, life insurance, medical, dental, health and accident, or
disability plans in which you were participating at the time of the Change in
Control of the Corporation, (ii) the failure to continue to provide to you any
material perquisite provided to you at the time of the Change in Control of the
Corporation, (iii) the failure by the Corporation to provide to you the number
of paid vacation days to which you are entitled on the basis of years of service
with the Corporation in accordance with the Corporation’s normal vacation policy
in effect at the time of the Change in Control of the Corporation, or (iii) the
taking of any action by the Corporation that would directly or indirectly
materially reduce any of these benefits or deprive you of any material benefit
or perquisite enjoyed by you at the time of the Change in Control of the
Corporation;

(g) the failure of the Corporation to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 7.1; or



--------------------------------------------------------------------------------

_________________________

November 2, 2009

Page 5

 

(h) any purported termination of your employment that is not effected pursuant
to a Notice of Termination satisfying the requirements of Section 4.4 (and, if
applicable, the requirements of Section 4.2), which purported termination shall
not be effective for purposes of this Agreement.

Your rights to terminate your employment pursuant to this Section 4.3 shall not
be affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason under this Section 4.3.

4.4 Notice of Termination. Any purported termination of your employment by the
Corporation for Cause or Disability or by you for Good Reason shall be
communicated by written Notice of Termination to the other party in accordance
with Section 8. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice that indicates the specific termination provision in this
Agreement relied upon and that sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.

4.5 Date of Termination. Subject to the following sentence, “Date of
Termination” shall mean (a) if your employment is terminated by your death, the
date of your death; (b) if your employment is terminated for Disability, 30 days
after Notice of Termination is given (provided that you shall not have returned
to the full-time performance of your duties during the 30-day period); and
(c) if your employment is terminated for any reason other than death or
Disability, the date specified in the Notice of Termination. For purposes of
clause (c) in the immediately preceding sentence, the date specified in the
Notice of Termination shall not be less than 30 days from the date the Notice of
Termination is given, except in the case of a termination pursuant to
Section 4.3 such date shall not be less than 15 nor more than 60 days from the
date that the Notice of Termination is given. If the party receiving the Notice
of Termination notifies the other party within 15 days of receiving the Notice
of Termination or, if later, prior to the Date of Termination (as determined
without regard to this sentence) that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, by a
binding arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal has expired and no appeal has been perfected). The Date of
Termination shall be extended by a notice of dispute only if the notice is given
in good faith and the party giving the notice pursues the resolution of the
dispute with reasonable diligence. Notwithstanding the pendency of the dispute,
the Corporation will continue to pay you your full compensation in effect when
the Notice of Termination giving rise to the dispute was given (including, but
not limited to, base salary) and continue you as a participant in all
compensation, benefit and insurance plans in which you were participating when
the notice giving rise to the dispute was given, until the dispute is finally
resolved in accordance with this Section 4.5. Amounts paid under this
Section 4.5 are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement.



--------------------------------------------------------------------------------

_________________________

November 2, 2009

Page 6

 

5. Compensation Upon Termination. Upon termination of your employment following
a Change in Control of the Corporation, you shall be entitled to the following
benefits:

5.1 Termination for Cause or Without Good Reason or upon Disability or Death. If
your employment shall be terminated by your death, by the Corporation for Cause
or Disability, or by you without Good Reason, the Corporation shall pay you your
full base salary through the Date of Termination at the rate in effect at the
time of your death or Notice of Termination is given, as the case may be, plus
all other amounts to which you are entitled under any retirement, insurance and
other compensation programs of the Corporation at the time the payments are due,
and the Corporation shall have no further obligations to you under this
Agreement.

5.2 Termination Without Cause or Disability or for Good Reason. If your
employment by the Corporation shall be terminated (A) by the Corporation other
than for Cause or Disability or (B) by you for Good Reason, then you shall be
entitled to the benefits provided below:

(a) The Corporation shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan of
the Corporation, at the time those payments are due, except as otherwise
provided below.

(b) In lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Corporation shall pay as severance pay to you a lump
sum severance payment (the “Severance Payment”) in an amount equal to three
times the sum of your (1) annual base salary in effect immediately prior to the
occurrence of the circumstance giving rise to the Notice of Termination,
(2) Maximum Participant Award (as defined below); plus (3) the LTP Amount (as
defined below).

“Maximum Participant Award” means the maximum award that could be payable to you
under the terms of the EAIP (if you were a participant in the EAIP immediately
prior to the occurrence of the circumstances giving rise to the Notice of
Termination), the AIP (if you were a participant in the AIP immediately prior to
the occurrence of the circumstances giving rise to the Notice of Termination),
or other comparable or substitute annual compensation plan for the year in which
the Date of Termination occurs, determined as if you remained a participant
until the end of the year and all performance goals for that year that would
entitle you to a maximum payment were met or exceeded. “LTP Amount” means an
amount equal to ___% of your annual base salary in effect immediately prior to
the occurrence of the circumstance giving rise to the Notice of Termination.

(c) The Corporation shall also pay to you all legal fees and expenses incurred
by you as a result of the termination (including all legal fees and expenses, if
any, incurred in contesting or disputing the termination or in seeking to obtain
or enforce



--------------------------------------------------------------------------------

_________________________

November 2, 2009

Page 7

 

any right or benefit provided by this Agreement or in connection with any tax
audit or proceeding to the extent attributable to the application of
Section 4999 of the Internal Revenue Code (the “Code”) to any payment or benefit
provided under this Agreement).

(d) The Severance Payment plus interest shall be made on the date that is six
months and one day following your “separation from service” as defined in
Section 409A of the Code and the regulations promulgated thereunder. The
Severance Payment shall bear interest at an annualized rate of 4.5% from and
after your “separation from service” until paid pursuant to this Section 5.2(d).

5.3 Additional Benefits. If your employment shall be terminated (a) by the
Corporation other than for Cause or Disability or (b) by you for Good Reason,
then for a 36-month period after such termination, the Corporation shall arrange
to provide to you life, disability, accident, medical, dental and health
insurance benefits substantially similar to those that you are receiving
immediately prior to the Notice of Termination. Benefits otherwise receivable by
you pursuant to this Section 5.3 shall be reduced to the extent comparable
benefits are actually received by you from another employer during the 36-month
period following your termination, and any such benefits actually received by
you shall be reported to the Corporation.

5.4 Mitigation. You shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise. The
Corporation shall not be entitled to set off against the amount of any payment
or benefit provided for in this Agreement any amounts owed to the Corporation by
you, any compensation earned by you as the result of employment by another
employer, or any retirement benefits to which you may be entitled under the
Corporation’s retirement or savings plans.

5.5 Other Compensation and Benefit Plans. In addition to all other amounts
payable to you under this Section 5, you shall be entitled to receive all
compensation, retirement benefits and any other benefits payable to you under
any plan or arrangement sponsored by the Corporation or any of its subsidiaries
in accordance with the terms of such plans or arrangements, and, except as
otherwise provided in this Agreement, the amounts payable under this Agreement
shall not in any way affect, diminish, or impair any compensation or benefits
payable to you under such plans or arrangements.

6. Gross-Up Payment.

6.1 Calculation of Gross-Up Payment. If the Severance Payment or any other
portion of the Total Payments (as defined below) will be subject to the tax
imposed by Section 4999 of the Code (the “Excise Tax”), the Corporation shall
pay to you at the time specified in Section 6.2 an additional amount (the
“Gross-Up Payment”) such that the net amount retained by you, after deduction of
any Excise Tax on the Severance Payment and such other Total Payments and any
federal and state and local income tax and Excise Tax upon the Gross-Up Payment,
shall be equal to the Severance Payment and such other Total Payments. For
purposes of determining whether any of the payments will be subject to the
Excise Tax and the amount of such Excise



--------------------------------------------------------------------------------

_________________________

November 2, 2009

Page 8

 

Tax, (i) any other payments or benefits received or to be received by you in
connection with a Change in Control of the Corporation or your termination of
employment (whether payable pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Corporation, its successors, any person
whose actions result in a Change in Control of the Corporation or any
corporation affiliated (or which, as a result of the completion of a transaction
causing a Change in Control of the Corporation, will become affiliated) with the
Corporation within the meaning of Section 1504 of the Code) (together with the
Severance Payment, the “Total Payments”) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless in the opinion of tax counsel selected by the
Corporation and acceptable to you (“Tax Counsel”) the Total Payments (in whole
or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4)(B) of the Code either
to the extent such reasonable compensation is in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code or are otherwise not
subject to the Excise Tax, (ii) the amount of the Total Payments that shall be
treated as subject to the Excise Tax shall be equal to the lesser of (A) the
total amount of the Total Payments or (B) the amount of excess parachute
payments within the meaning of Section 280G(b)(1) (after applying clause (i),
above), and (iii) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by Tax Counsel in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, you shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of your residence on
the Date of Termination, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes. If the
Excise Tax is subsequently determined to be less than the amount taken into
account under this Section 6.1 at the time of payment of the Gross-Up Payment,
you shall repay to the Corporation at the time that the amount of such reduction
in the Excise Tax is finally determined the portion of the Gross-Up Payment
attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal and state and local income tax
imposed on the Gross-Up Payment being repaid by you if such repayment results in
a reduction in Excise Tax and/or a federal and state and local income tax
deduction) plus interest on the amount of such repayment at the rate provided in
Section 1274(d) of the Code. If the Excise Tax is determined to exceed the
amount taken into account hereunder at the time of payment of the Gross-Up
Payment (including by reason of any payment resulting from the existence or
amount of which cannot be determined at the time of the payment of the Gross-Up
Payment), the Corporation shall make an additional Gross-Up Payment in respect
of such excess (plus any interest, penalties, and professional fees incurred by
you with respect to such excess, including all such taxes with respect to such
additional amount) at the time that the amount of such excess is finally
determined.

6.2 Payment of Gross-Up Payments. The payments provided for in Section 6.1 shall
be made on the date that is six months and one day following your “separation of
service” as defined in Section 409A of the Code and the regulations promulgated
thereunder.



--------------------------------------------------------------------------------

_________________________

November 2, 2009

Page 9

 

7. Successors; Binding Agreement.

7.1 Successors. The Corporation will require any successor to all or
substantially all of the business or assets of the Corporation (whether direct
or indirect, by purchase, merger, share exchange, consolidation or otherwise) to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform it if the
succession had not taken place. Failure of the Corporation to obtain the
assumption and agreement prior to the effectiveness of the succession shall be a
breach of this Agreement and shall entitle you to terminate your employment for
Good Reason following a Change in Control of the Corporation. As used in this
Agreement, “Corporation” shall mean the Corporation as hereinbefore defined and
any successor to its business or assets as described above that assumes and
agrees to perform this Agreement by operation of law or otherwise.

7.2 Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, heirs, distributees, and legatees. Any amount payable to you
under this Agreement at the time of your death, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to your
legatee or other designee or, if there is no such designee, to your estate.

7.3 Employment by a Subsidiary. If you are employed by a subsidiary of the
Corporation, wherever in this Agreement reference is made to the “Corporation,”
unless the context otherwise requires, the reference shall also include the
subsidiary. The Corporation shall cause the subsidiary to carry out the terms of
this Agreement insofar as they relate to the employment relationship between you
and the subsidiary, and the Corporation shall indemnify you and save you
harmless from and against all liability and damage that you may suffer as a
consequence of the subsidiary’s failure to perform and carry out such terms.
Wherever reference is made to any benefit program of the Corporation, the
reference shall include, where appropriate, the corresponding benefit program of
the subsidiary if you were a participant in the benefit program on the date a
Change in Control of the Corporation has occurred.

8. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid. All notices to the
Corporation shall be sent to the Corporation at 701 East Joppa Road, Towson,
Maryland 21286 and directed to the attention of the Board with a copy to the
Secretary of the Corporation and to you at your address listed on the
Corporation’s payroll, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless the waiver, modification or discharge is agreed to in writing
and signed by you and an officer of the Corporation specifically designated by
the Board. No waiver by either party



--------------------------------------------------------------------------------

_________________________

November 2, 2009

Page 10

 

at any time of any breach by the other party of any condition or provision of
this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement constitutes the entire agreement between the
parties hereto in respect of the matters set forth herein, and all prior
negotiations, writings and understandings relating to the subject matter of this
Agreement are superseded and cancelled by this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Maryland, without regard to its principles of
conflicts of laws. All references to sections of the Exchange Act or the Code
shall be deemed also to refer to any successor provisions to such sections. Any
payments provided for hereunder shall be paid net of any applicable withholding
required under federal, state or local law. The obligations of the Corporation
under Sections 5 and 6 shall survive the expiration of the term of this
Agreement, provided that the Date of Termination occurred prior to such
expiration.

10. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

12. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the State of
Maryland, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that you
shall be entitled to seek specific performance of your right to be paid until
the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

13. Section Headings. The Section headings contained in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning or interpretation of this Agreement or any of its terms and conditions.
All references to Sections in this Agreement are to Sections of this Agreement.



--------------------------------------------------------------------------------

_________________________

November 2, 2009

Page 11

 

If you agree to the terms of this letter, please sign and return to the
Corporation the enclosed copy which will then constitute our agreement on this
subject.

 

Sincerely, THE BLACK & DECKER CORPORATION By:       Nolan D. Archibald, Chairman

 

Agreed to as of the 2nd day of November, 2009   